DETAILED ACTION
This Action is responsive to the Amendment filed on 02/17/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 21 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
Claim 21 recites that the active layer is made of binary, ternary, or quaternary alloys, and Claim 1, from which Claim 21 depends, recites that the active layer has a mono-crystalline lattice. However, Applicants Specification at paragraph [0025] does not support the combination of the claimed limitations. Paragraph [0025] recites the following: “In some embodiments, the first active layer 108 may comprise a layer of mono-crystalline silicon. The first active layer 108 can also be a semiconductor compound made of elements from two or more different groups from the periodic table. For example, the elements can form binary alloys (two elements, e.g., GaAs), ternary alloys and is either a binary alloy, a ternary alloy, or quaternary alloy. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,810,994), in view of Yamazaki (US 6,380,046), in view of Yu (US 6,429,484).

Regarding claim 1, Lee (see, e.g., FIG. 4C, FIG. 4D) discloses a silicon on insulator (SOI) substrate, comprising: 
a dielectric layer 32 disposed over a first substrate 31, wherein the dielectric layer 32 has an outside edge aligned with an outside edge of the first substrate 31 (col. 4, lines 53-62);
an active layer 35 covering a first annular portion e.g., portion of active layer covering dielectric layer of an upper surface of the dielectric layer 32 (col. 4, lines 58-62; col. 5, lines 10-21); and
wherein: 
the upper surface of the dielectric layer 32 has a second annular portion e.g., outer boundary of dielectric layer surrounding the first annular portion e.g., outer boundary of active layer and extending to the outside edge of the dielectric layer 32, the second annular portion e.g., outer boundary of dielectric layer uncovered and extending along a perimeter of the dielectric layer 32 (col. 4, lines 58-62); and
the active layer 35 continuously extends between inner boundaries of the second annular portion e.g., outer boundary of dielectric layer along a line extending through a center of the first annular portion e.g., outer boundary of active layer (col. 4, lines 53-62; col. 5, lines 10-21).
Although Lee shows substantial features of the claimed invention, Lee fails to expressly teach that the active layer has a mono-crystalline lattice that is relaxed and substantially free of dislocation defects, and the active layer has a thickness in a range of between approximately 70 nm and approximately 150 nm. 
Yamazaki (see, e.g., FIG. 2C), on the other hand, teaches that the active layer 109 has a monocrystalline lattice that is relaxed and substantially free of dislocation defects for the purpose of improving the operational performance and reliability of the TFT (col. 3, lines 38-49; col. 4, lines 36-43; col. 5, lines 16-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the active layer having a monocrystalline lattice that is relaxed and substantially free of dislocation defects of Yamazaki for the active layer as described by Lee. The motivation to combine would have been for the purpose of improving the operational performance and reliability of the TFT (col. 3, lines 38-49; col. 5, lines 16-39).
Lee does not expressly teach that the active layer has a thickness in a range of between approximately 70 nm and approximately 150 nm. Yamazaki does, however, teaches that the active layer 109 is 50 nm (see, e.g., col. 4, lines 36-43). Additionally, Lee does, however, teach that the active layer is etched to an appropriate thickness to produce a very thin silicon film 35 (col. 5, lines 10-13). On the other hand, Yu (see, e.g., FIG. 1) teaches that the active layer 18 is 200 angstroms – 800 angstroms (i.e., 20 nm to 80 nm) (col. 4, lines 17-21). Nonetheless, In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see next paragraph) of the thickness of the active layer, it would have been obvious to one of ordinary skill in the art to modify the thickness of the very thin active layer of Lee to an appropriate thickness, such as the very thin active layer thickness of Yu.
CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed active layer thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Regarding claim 4, Lee (see, e.g., FIG. 4C, FIG. 4D) teaches that the dielectric layer 32 extends past opposing outermost sidewalls of the active layer 35 by one or more distances that are in a range of between approximately 1 millimeter and approximately 2 millimeters (col. 4, lines 58-62).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,810,994), in view of Yamazaki (US 6,380,046), in view of Yu (US 6,429,484), and further in view of Park (US 2018/0277652), in view of Sassiat (US 2014/0357028).

Regarding claim 2, although Lee/Yamazaki/Yu show substantial features of the claimed invention, Lee/Yamazaki/Yu fail to expressly teach a plurality of interconnects disposed within a dielectric structure over the active layer, wherein the dielectric structure extends from within the 
Park (see, e.g., FIG. 1) teaches a plurality of interconnects 166 disposed within a dielectric structure 151, 152 over the active layer 110 (Para 0024-Para 0026, Para 0027, Para 0036, Para 0037). Sassiat, on the other hand, teaches that a dielectric structure 121 is provided to enclose and passivate the transistor (Para 0036). The combination of Lee/Park teaches that the dielectric structure 151, 152 (of Park) extends from within the first annular portion e.g., outer boundary of active layer 35 (of Lee) to within the second annular portion e.g., outer boundary of dielectric layer 32 (of Lee), and wherein the plurality of interconnects 166 (of Park) are completely confined within the first annular portion e.g., outer boundary of active layer 35 (of Lee).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of interconnects disposed within a dielectric structure of Park/Sassiat to the device as described by Lee/Yamazaki/Yu. The motivation to combine would have been for the purpose of providing an enclosure and passivation for transistor(s) (Sassiat: Para 0036).

Regarding claim 3, although Lee/Yamazaki/Yu show substantial features of the claimed invention, Lee/Yamazaki fail to expressly teach a dielectric structure continuously extending from directly over the active layer to along sidewalls of the active laver.
Park (see, e.g., FIG. 1) teaches a dielectric structure 151, 152 continuously extending from directly over the active layer 110 to along sidewalls of the active laver 110 (Para 0024-Para 0026, Para 0027, Para 0036). Sassiat, on the other hand, teaches that a dielectric structure 121 is provided to enclose and passivate the transistor (Para 0036).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the dielectric structure of Park/Sassiat to the device .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,810,994), in view of Yamazaki (US 6,380,046), in view of Yu (US 6,429,484), and further in view of Bai (US 8,173,551).

Regarding claim 6, although Lee/Yamazaki/Yu show substantial features of the claimed invention, Lee/Yamazaki/Yu fail to expressly teach that the active layer has a smaller thickness along outermost edges of the active layer than at a center of the active layer.
Bai (see, e.g., FIG. 8a), on the other hand, teaches that the active layer (i.e., second crystalline semiconductor material) has a smaller thickness along outermost edges of the active layer than at a center of the active layer for the purpose of improving the trapping efficacy of dislocations (col. 13, lines 16-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the active layer having a smaller thickness along outermost edges of the active layer than at a center of Bai on the active layer as described by Lee/Yamazaki/Yu. The motivation to combine would have been for the purpose of improving the trapping efficacy of dislocations (col. 13, lines 16-25).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,810,994), in view of Yamazaki (US 6,380,046), in view of Yu (US 6,429,484), and further in view of Leobandung (US 2015/0340488), in view of Sassiat (US 2014/0357028).

Regarding claim 22, although Lee/Yamazaki/Yu show substantial features of the claimed invention, Lee/Yamazaki/Yu fails to expressly teach one or more semiconductor devices disposed along a top surface of the active layer; and a plurality of interconnect layers disposed within a dielectric structure over the top surface of the active layer, the plurality of interconnect layers completely confined above the top surface of the active layer.
e.g., FIG. 7C) teaches one or more semiconductor devices e.g., gate, source, drain disposed along a top surface of the active layer 3B (Para 0063, Para 0064); and a plurality of interconnect layers 9S, 9G, 9D disposed within a dielectric structure 60, 90 over the top surface of the active layer 3B, the plurality of interconnect layers 9S, 9G, 9D completely confined above the top surface of the active layer 3B (Para 0065). Sassiat, on the other hand, teaches that a dielectric structure 121 is provided to enclose and passivate the transistor (Para 0036).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the one or more semiconductor devices, the interconnect layers, and the dielectric structure of Leobandung/Sassiat to the device as described by Lee/Yamazaki/Yu. The motivation to combine would have been for the purpose of providing and an enclosure for and passivation for transistor(s) (Sassiat: Para 0036).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,810,994), in view of Yamazaki (US 6,380,046).

Regarding claim 14, Lee (see, e.g., FIG. 4C, FIG. 4D) discloses a silicon on insulator (SOI) substrate, comprising: 
a first substrate 31 (col. 4, lines 55-58); 
a dielectric layer 32 disposed over the first substrate 31, wherein the dielectric layer 32 extends to an outside edge of the first substrate 31 (col. 4, lines 55-58); and 
an active layer 35 disposed over the dielectric layer 32 (col. 4, lines 55-58; col. 5, lines 10-21), 
Although Lee shows substantial features of the claimed invention, Lee fails to expressly teach that the active layer has a monocrystalline lattice that is relaxed and substantially free of dislocation defects, and wherein the active layer has a thickness in a range of between approximately 70 nm and approximately 150 nm.
e.g., FIG. 2C), on the other hand, teaches that the active layer 109 has a monocrystalline lattice that is relaxed and substantially free of dislocation defects for the purpose of improving the operational performance and reliability of the TFT (col. 3, lines 38-49; col. 5, lines 16-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the active layer having a monocrystalline lattice that is relaxed and substantially free of dislocation defects of Yamazaki for the active layer as described by Lee. The motivation to combine would have been for the purpose of improving the operational performance and reliability of the TFT (col. 3, lines 38-49; col. 5, lines 16-39).
Lee does not expressly teach that the active layer has a thickness in a range of between approximately 70 nm and approximately 150 nm. Lee does, however, teach that the active layer is etched to an appropriate thickness to produce a very thin silicon film 35, or overcoming excessive thinness by growing an epitaxial silicon layer to a desired thickness of a silicon thin film 36 (col.  5, lines 10-17). Nonetheless, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such distance is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).
Since the applicant has not established the criticality (see paragraph 13 above) of the thickness of the active layer, it would have been obvious to one of ordinary skill in the art to modify the thickness of the active layer of Lee to an appropriate thickness.



Claims 15, 17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,810,994), in view of Yamazaki (US 6,380,046), and further in view of Bai (US 8,173,551).

Regarding claim 15, although Lee/Yamazaki shows substantial features of the claimed invention, Lee/Yamazaki fails to expressly teach that the active layer having a sidewall comprising a lower portion and an upper portion having a slope that is different than the lower portion. 
Bai (see, e.g., FIG. 8a), on the other hand, teaches that the active layer (e.g., second crystalline semiconductor material) having a sidewall comprising a lower portion e.g., vertical portion and an upper portion 800 having a slope that is different than the lower portion e.g., vertical portion for the purpose of improving the trapping efficacy of dislocations (col. 6, lines 13-18; col. 13, lines 16-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the active layer having an upper portion having a slope of Bai on the active layer as described by Lee. The motivation to combine would have been for the purpose of improving the trapping efficacy of dislocations (col. 13, lines 16-25).

Regarding claim 17, although Lee/Yamazaki show substantial features of the claimed invention, Lee/Yamazaki fail to expressly teach that the active layer has a greater width along a bottom surface facing the dielectric layer than along a top surface facing away from the dielectric layer. 
Bai (see, e.g., FIG. 8a), on the other hand, teaches that the active layer (e.g., second crystalline semiconductor material) has a greater width along a bottom surface facing the dielectric layer e.g., BOX of SOI substrate 100 than along a top surface facing away from the dielectric layer e.g., BOX of SOI substrate 100 for the purpose of improving the trapping efficacy of dislocations (col. 6, lines 13-18; col. 13, lines 16-25).


Regarding claim 19, although Lee/Yamazaki shows substantial features of the claimed invention, Lee/Yamazaki fails to expressly teach that a thickness of the active layer varies by a non-zero amount between outermost sidewalls of the active layer.
Bai (see, e.g., FIG. 8a), on the other hand, teaches that the thickness of the active layer (e.g., second crystalline semiconductor material) varies by a non-zero amount between outermost sidewalls of the active layer (e.g., second crystalline semiconductor material) for the purpose of improving the trapping efficacy of dislocations (col. 6, lines 13-18; col. 13, lines 16-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the active layer having the thickness that varies by a non-zero amount between outermost sidewalls of Bai on the active layer as described by Lee. The motivation to combine would have been for the purpose of improving the trapping efficacy of dislocations (col. 13, lines 16-25).

Regarding claim 20, Lee/Yamazaki/Bai fail to specify that the non-zero thickness amount is less than approximately 4 nm. However, differences in thickness will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thickness is critical.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation”.  In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955).

CRITICALITY
The specification contains no disclosure of either the critical nature of the claimed thickness or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 5,810,994), in view of Yamazaki (US 6,380,046), and further in view of Park (US 2018/0277652), in view of Sassiat (US 2014/0357028).

Regarding claim 18, although Lee/Yamazaki show substantial features of the claimed invention, Lee/Yamazaki fail to expressly teach a plurality of interconnects disposed within a dielectric structure over the active layer, wherein the dielectric structure extends from directly over the active layer to outside of the active layer and wherein the plurality of interconnects are completely confined directly over the active area.
Park (see, e.g., FIG. 1) teaches a plurality of interconnects 166 disposed within a dielectric structure 151,152 over the active layer 110, wherein the dielectric structure 151, 152 extends from directly over the active layer 110 to outside of the active layer 110 and wherein the plurality of interconnects 166 are completely confined directly over the active area 110 (Para 0024-Para 0026, Para 0036, Para 0037). Sassiat, on the other hand, teaches that a dielectric structure 121 is provided to enclose and passivate the transistor (Para 0036). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the plurality of interconnects disposed within a dielectric structure of Park/Sassiat to the device as described by Lee/Yamazaki. The motivation .

Allowable Subject Matter
Claims 8-10, 12-13, and 23-24 are allowed.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection.
Applicant's arguments filed 02/17/2021 regarding claim 14 have been fully considered but they are not persuasive.
Applicant argues:
Applicant argues that the Lee reference does not that the active layer has a thickness in a range of between approximately 70nm and approximately 150 nm because “[i]n the case that the silicon thin film of the SOI wafer obtained is too thin, an epitaxial silicon layer can be grown on the wafer to give a desired thickness of a silicon thin film.” “[B]ecause the circular oxide layer is exposed at the brink of the wafer, a polysilicon film 17 is made circular, on the exposed area of the oxide layer to a width of about 500 microns to 1 cm.” If the polysilicon film 17 is formed to cover the exposed area of the buried oxide 12, then the buried oxide is not uncovered when the silicon thin film 15 is made thicker. 

Examiner responds:
Examiner respectfully disagrees. The rejection of claim 14 is based on the very thin active layer 35 in the Lee Reference. Lee teaches that the very thin active layer 35 is etched to an appropriate thickness to produce a very thin silicon film (see, e.g., col. 5, lines 10-13).
Applicant argues:
Applicant argues that “none of the prior art references recognize that a thickness of an active layer is a result effective variable (i.e., a variable that achieves a recognizable result). Therefore, the thickness is not a result effective variable and thus the prior art cannot be optimized using routine experimentation to achieve the claimed thickness. 






Examiner respectfully disagrees. The rejection is based on the combination of Lee and Yamazaki. The Lee Reference teaches that the very thin active layer 35 is etched to an appropriate thickness to produce a very thin silicon film, such as for example 20 nm (see, e.g., col. 5, lines 10-13; claim 3). Yamazaki teaches that the active layer 109 has a monocrystalline lattice that is relaxed and substantially free of dislocation defects and is 50 nm (col. 3, lines 38-49; col. 4, lines 36-43; col. 5, lines 16-39).
Applicant argues:
Applicant argues that a process parameter is not discoverable through routine experimentation if it “produce(s) a new and unexpected result which is different in kind and not merely in degree from results of the prior art.” 

Examiner responds:
Examiner respectfully disagrees. To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        

/Antonio Crite/
Patent Examiner, AU 2817
02/26/2021